Citation Nr: 1815965	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-14 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability(TDIU).to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1959 to October 1959.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a September 2010 rating decision in which the RO, inter alia, denied an increased rating for bronchiectasis, residuals of bronchitis and bronchopneumonia (bronchiectasis); as well as well as denied a  TDIU.  The Veteran perfected an appeal as to the higher rating claim.   

With respect to the TDIU claim,  in September 2010 ,the Veteran submitted a statement  describing the effects of his service-connected bronchiectasis on his employability.  In a  September 2015 remand of the claim for a higher rating for , bronchiectasis for development, the Board construed the above-noted  statement as a notice of disagreement (NOD) with the denial of a TDIU, and also remanded the TDIU claim , for the AOJ to issue a statement of the case (SOC), and to afford the Veteran the opportunity to perfect an appeal as to that matter..  On remand, an SOC as to this matter was issued in December 2015.  Thereafter, the Veteran perfected an appeal of the TDIU claim with the filing of  substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2016; in that document, he requested a Board videoconference hearing.   

In July 2017, the Board issued a decision denying a rating in excess of 30 percent for bronchiectasis, and remanded the TDIU claim for rescheduling of the requested Board hearing.

Pursuant to the remand, the Veteran was scheduled for a Board video-conference hearing for a date in January 2018.  However,  prior to the date of the scheduled hearing,  the Veteran submitted a statement indicating that, for serious health reasons, he had to cancel his hearing.   No request to reschedule the Board hearing has since been received. 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  The Legacy Content Manager file contains VA treatment records which are not present in the VBMS file.  All records have been reviewed.

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).

For reasons expressed below, the remaining claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if f further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, review of the claims file reveals that further AOJ action on the claim for a TDIU is warranted.

In the Veteran's June 2010 claim for compensation,  he noted that he then  received a monthly income of $1,478 in Social Security payments.  The record, however, does not contain any Social Security Administration (SSA) decision pertaining to the Veteran, or any indication as to the medical records relied upon in reaching any such  decision, and there is no evidence that the VA has undertaken  action to obtain any such records.  

While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murzncsak v Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991). Hence, when VA is put on notice of the existence of SSA records, as here, generally, VA must seek to obtain those records before proceeding with the appeal.  See Murzncsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992). 

Here, the Veteran has been service-connected for bronchitis since 1966 ,and there is no evidence in the record to indicate that the Veteran's outstanding SSA records are not relevant to his claim for a TDIU.  See Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000) (holding that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant).  Cf.. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when they are not relevant).  Hence, a  remand of this matter for the AOJ to undertake appropriate action to obtain outstanding SSA records is warranted..  

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also undertake appropriate action to obtain all other pertinent, outstanding records, to include all outstanding records of VA medical evaluation and/or treatment since November, 2015.

 The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment and/or employment evidence), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

As the Veteran's only service-connected disability is bronchiectasis, rated as 30 percent disabling. adjudication of the claim for a TDIU must include consideration of the provisions of 38 C.F.R. § 4.16(b) (authorizing an award of a TDIU, on an extra-schedular basis, and pursuant to specifically prescribed procedures, when the requirements for a schedular TDIU (set forth in 38 C.F.R. § 4.16(a)) are not met, but the Veteran is nonetheless shown to be unable obtain or retain substantially gainful employment due to service-connected disability ).

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran, dated since November 2015.  Follow the provisions of 38 C.F.R. § 3.159 as regards to obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

2.  Contact the SSA to request the Veteran's complete Social Security records, including a copy of any decision(s) made concerning the Veteran's claim(s) for disability benefits, as well as any medical records relied upon in reaching such decision(s)..Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998)..

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority (to include the provisions of 38 C.F.R. § 4.16(b)).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
 action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B , 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


